Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130589(4)(6)(12)(15)(17)(20)(22)(24)(30)                                                               Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  IN RE REQUEST FOR ADVISORY                                                                                          Justices
  OPINION REGARDING                                                 SC: 130589
  CONSTITUTIONALITY OF 2005 PA 71
  ___________________________________

               On order of the Chief Justice, motions by the following for leave to file
  briefs amicus curiae are GRANTED: NAACP, et al; Frank J. Kelley; Mike Bryanton, et
  al; American Center for Voting Rights Legislative Fund; Hon. Jennifer M. Granholm;
  Michigan Protection & Advocacy Service; House of Representatives Speaker; Lawyers’
  Committee for Civil Rights Under Law, et al; and Michigan House Democratic Caucus.
  The motion by the Speaker of the House of Representatives for leave to participate in oral
  argument is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 22, 2006                     _________________________________________
                                                                               Clerk